FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                       September 26, 2011
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                    TENTH CIRCUIT



 VICTOR LOPEZ,

                 Petitioner–Appellant,                          No. 11-1186

           v.                                                  (D. Colorado)

 TRAVIS TRANI, Warden; THE                            (D.C. No. 09-CV-01551-ZLW)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

                 Respondents–Appellees.


                ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.



       After this court denied his request for a certificate of appealability, see Lopez v.

Trani, 628 F.3d 1228 (10th Cir. 2010), Petitioner filed a post-judgment motion asking the

district court to strike certain statutes as unconstitutional. The court denied his motion,

and Petitioner filed a notice of appeal.

       To appeal the denial of his post-judgment motion in this habeas case, Petitioner



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
must obtain a certificate of appealability. See Dulworth v. Jones, 496 F.3d 1133, 1135-36

(10th Cir. 2007). We conclude that reasonable jurists would not debate whether the

district court erred in denying Petitioner’s post-judgment motion, see Slack v. McDaniel,

529 U.S. 473, 484 (2000), and we therefore DENY Petitioner’s request for a certificate of

appealability and DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis

is also DENIED.

                                                 ENTERED FOR THE COURT


                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -2-